 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ELIZABETH CASTRO, individually, and                No. 1:19-cv-00755-DAD-SKO
     on behalf of similarly situated members of
12   the general public and other aggrieved
     employees pursuant to the California
13   Private Attorneys General Act,                     ORDER DIRECTING THE FILING OF
                                                        SUPPLEMENTAL BRIEFING AND
14                        Plaintiff,                    DOCUMENTATION
15             v.                                       (Doc. No. 9)
16   PARAGON INDUSTRIES, et al.,
17                        Defendants.
18

19             In connection with plaintiff’s motion for preliminary approval of the proposed class action

20   and collective action settlement which came on for hearing before the court on December 3, 2019,

21   the parties are directed to file supplemental briefing and documentation addressing the following

22   issues:

23             1.     The fairness and reasonableness of including the employer’s share of payroll taxes

24                    and other mandatory contributions as part of the Settlement Fund, and the

25                    estimated value of the payroll taxes and other mandatory contributions, in both

26                    absolute and percentage terms;

27             2.     With respect to the FLSA collective action, additional information and detail

28                    regarding the existence of a bona fide dispute (i.e. whether there are legitimate
                                                        1
 1                   questions about the existence and extent of defendant’s FLSA liability), including

 2                   the basis on which defendant “denies any liability of any kind associated with the

 3                   claims and allegations” and maintains that it has complied with the applicable laws

 4                   in all respects (Doc. No. 9 at 9);

 5           3.      Whether the estimated value of plaintiff’s FLSA claims includes liquidated

 6                   damages, see 29 U.S.C. § 216(b); Haro v. City of Los Angeles, 745 F.3d 1249,

 7                   1259 (9th Cir. 2014) (“Double damages are the norm; single damages the

 8                   exception[, for FLSA claims].”);

 9           4.      Additional documentation supporting the valuation of each of plaintiff’s claims,

10                   including how the parties initially arrived at the potential value of each claim

11                   (before discounts);

12           5.      The reasonableness of an award of attorneys’ fees in an amount up to 35% of the

13                   Settlement Fund under the circumstances of this case and in light of the results

14                   obtained;

15           6.      An estimate of plaintiff’s attorneys’ fees if calculated under the lodestar method

16                   and assurance that documentation will be submitted with the motion for final

17                   approval allowing the court to conduct a lodestar cross-check at that time;

18           7.      The fairness and validity of the proposed FLSA collective waiver, see Barrentine

19                   v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981) (“FLSA rights

20                   cannot be abridged by contract or otherwise waived because this would nullify the
21                   purposes of the statute and thwart the legislative policies it was designed to

22                   effectuate.”) (internal quotations omitted).

23           The parties shall file a brief responsive to these issues within fourteen (14) days from the

24   date of service of this order.

25   IT IS SO ORDERED.
26
         Dated:     December 5, 2019
27                                                            UNITED STATES DISTRICT JUDGE

28
                                                          2
